Citation Nr: 1749519	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-20 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for seborrheic dermatitis.

2. Entitlement to service connection for a left knee chondromalacia patella.

3. Entitlement to service connection for a right knee chondromalacia patella.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1997 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge at the RO in St. Petersburg.  The Board remanded the appeal in December 2015.  


FINDINGS OF FACT

1.  Dr. W. Hardin has diagnosed the Veteran with seborrheic dermatitis and bilateral chondromalacia patella.

2.  The Veteran's service treatment records (STRs) reflect treatment of seborrheic dermatitis in December 1999 and March 2003 and treatment of bilateral knee problems in January 1996, February 1996, March 1996, January 1997, January 2001, February 2001 and March 2001.  He has also competently and credibly testified as to continuous in-service knee pain due to the cumulative impact of excessive running and marching.

3.  In a January 2016 opinion supported by adequate rationale, Dr. W. Hardin opined that it is more likely than not that the Veteran's seborrheic dermatitis and bilateral chondromalacia patella had their onset during active duty.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for seborrheic dermatitis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to service connection for left knee chondromalacia patella are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for entitlement to service connection for right knee chondromalacia patella are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


ORDER

Service connection for seborrheic dermatitis is granted.  

Service connection for left knee chondromalacia patella is granted.

Service connection for right knee chondromalacia patella is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


